Citation Nr: 1146093	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  11-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision rendered by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The weight of the credible and probative evidence demonstrates that the currently diagnosed left shoulder disability did not manifest in service or for many years after service, and is not related to the Veteran's service.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  

Here, in a November 2010 letter from the RO, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to the claim and that VA could assist him in obtaining any relevant evidence.  He was also advised generally of the way VA assigns disability ratings and effective dates should the underlying claim be granted.  That same month, the Veteran responded, indicating that he had provided all evidence and that he had no other evidence to submit in connection with the claim.  
 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  In addition, the RO contacted the National Personnel Records Center (NPRC) and asked whether there were any inpatient clinical records for a left shoulder injury treated at Camp McCoy in 1959.  The NPRC indicated that all records were in the service treatment records packet already provided to VA.  

The Veteran has submitted a one paragraph statement from a private physician, but has not provided any additional relevant evidence.  During the hearing before the undersigned, he identified potentially relevant outstanding treatment records in 1960 and 1961.  The Veteran stated that he tried to get the records but that the medical practices were no longer in business.  (See Transcript at 7.)  He has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

A medical examination has not been performed or medical opinion obtained with respect to the Veteran's claim.  However, the Board finds that the evidence, which reveals that he was not treated for a left shoulder injury during service, had a normal service separation examination, and since there is no suggestion of an association between a current left shoulder condition and his military service, warrants concluding that a remand for an examination and/or opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II. Analysis

The laws pertinent to the claims for service connection are as follows:

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service connection on a presumptive basis is warranted if there is evidence of arthritis in the first post- service year.  See 38 C.F.R. § 3.307.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

Here, the Veteran alleges that he injured his left shoulder during active duty service in July 1959 at Camp McCoy when he fell off a truck striking his left elbow and jamming his left shoulder.  (See Transcript at 3.)  He reported that he went to sick call and was told not to use his left shoulder for a week.  He stated that he followed the doctor's advice and, as a result, the shoulder felt better after a week.  (See Transcript at 4.)  He reports, however, that the shoulder continued to bother him upon discharge from active duty and that he sought out private medical attention in 1960 and 1961.  He notes that he received muscle relaxers and was told that he had a torn rotator cuff.  (See Transcript at 8.)  He did not describe any further injury to the left shoulder.  He did describe an injury to the right shoulder in 1998 and indicated that he worked in a body shop for 50 years.  

The Veteran's service treatment records are of record, but do not reveal evidence of any left shoulder injury.  Rather, they include a July 24, 1959 record, in which he reported injuring his right shoulder.  The record indicates that he "fell & injured R shoulder 2 days ago."  Also of record is a July 26, 1959 radiographic report.  In the report, the Veteran's right shoulder was x-rayed but was negative for any bone or joint abnormality.  In a Report of Medical History at service separation in March 1960, the Veteran checked a box indicating "No" as to any past or current history of a painful or "trick" shoulder, and described his present health by indicating "to the best of my knowledge I am in good health."  Upon service discharge in May 1960, he signed a statement indicating "no change to my physical condition."  

In a June 2011 statement, private physician, D. G. S., M.D. stated that: 

In 1959 while stationed at Camp McCoy, [redacted] fell 10 feet off a truck, tearing his left rotator cuff.  He has had pain in that shoulder ever since.  He has weakness in the shoulder and it hurts when he lays on it when he is trying to sleep.  He does not want surgery on the shoulder, because he had right shoulder surgery in the past, and did not have a good result.

The Board has reviewed the evidence of record and finds that while the Veteran has a current left shoulder disability it is not shown to be of service origin.  First, the Board finds highly probative the service treatment records, which do not show treatment for a left shoulder injury.  The Board has considered the Veteran's contentions that the service treatment records are inaccurate and that they somehow got the shoulders mixed up; however, the fact that there are two service records that both refer to an injury to the right shoulder, makes it highly improbable that the records referred to the wrong shoulder.  In addition, the Board had the opportunity to observe the Veteran's demeanor during the videoconference hearing and did not find him to be a particularly credible witness.  

The Board also finds it significant that no left shoulder disability was reported or found on examination at service discharge.  The Board finds that the Veteran's statements made at that time of discharge indicating no present or past history of a shoulder condition constitutes further evidence against the claim.  Moreover, his statement made at that time that he was in "good health" does not support his contention that he had a left shoulder disability in service.  

Other than the Veteran's unsubstantiated lay contentions made in support of his claim for VA compensation benefits, there is also an absence of probative evidence showing continuity of symptomatology of any left shoulder symptoms.  Even if the Board were to accept the Veteran's testimony that he received treatment in 1960 and 1961, there remains a 50 year gap in which no medical evidence was produced showing a left shoulder disability.  While this lengthy period of time without medical treatment does not constitute negative evidence against the claim, it is certainly a factor that is appropriate to consider in weighing all the evidence of record.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)(indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").    

It is also notable that the Veteran first sought treatment for his left shoulder disability contemporaneous in time to his claims of service connection for such disability.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony). 

Although the lack of contemporaneous medical evidence does not, in and of itself, render the lay testimony incredible, the absence of such evidence may go to the credibility and weight of the Veteran's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the present case, there is a gap in medical evidence, a vague assertion as to continuity of symptoms, a negative medical finding during service and upon separation from service and pecuniary interest.  In short, there is simply no probative evidence, other than his own statements, that support his assertions of experiencing a left shoulder disability since service.   

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and do not have probative value.  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

On the matter of the relationship between the current left shoulder disability and service, the Board has considered the statement of Dr. D. G. S., but affords it no probative weight.  First, the opinion does not appear to be based on anything other than a recitation of facts as provided by the Veteran.  The Board acknowledges that a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Here, however, the Board has found the Veteran's testimony not credible and not consistent with the other probative evidence of record.  

Additionally, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Here, in addition to the fact that the physician was not fully informed of the facts of this case, the Board considers it significant that the physician did not fully articulate the opinion and provided absolutely no rationale for the opinion that the current left shoulder disability was of a service origin.  

In sum, the preponderance of the evidence is against the claim of service connection for a left shoulder disability; hence, the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a left shoulder disability is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


